United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-2161
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                     Lazaro Soliz

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                     for the District of Minnesota - St. Paul
                                 ____________

                              Submitted: April 3, 2017
                                Filed: May 25, 2017
                                  ____________

Before COLLOTON, BEAM, and BENTON, Circuit Judges.
                          ____________

BENTON, Circuit Judge.

      Lazaro Soliz pled guilty to possession with intent to distribute 50 grams or
more of methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A). He
moved for a downward variance. The district court1 sentenced him to 235 months’

      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
imprisonment, the guidelines minimum. Having jurisdiction under 18 U.S.C. § 1291,
this court affirms.

      Soliz has been heavily involved with drugs since his difficult childhood. In
July 2015, police learned he was selling meth. With help of confidential informants,
they arranged a traffic stop. Soliz gave permission to search the car. Police found
453 grams of meth. Soliz admitted he intended to resell it. The district court granted
a downward departure, lowering the criminal history by one category. Soliz claims
the district court abused its discretion by not considering his history and
characteristics, just punishment for his specific offense, and the need to avoid
unwarranted sentencing disparities.

       This court reviews sentences for abuse of discretion. Gall v. United States, 552
U.S. 38, 49 (2007). This court reviews first, for significant procedural error and
second, for substantive reasonableness. United States v. O’Connor, 567 F.3d 395,
397 (8th Cir. 2009). Because Soliz did not object about any procedural errors, they
are reviewed for plain error. United States v. Cottrell, 853 F.3d 459, 462 (8th Cir.
2017).

       Soliz argues that the district court failed to consider his history and
characteristics and the need for just punishment. See 18 U.S.C. § 3553(a). A district
court commits procedural error if it fails to consider the § 3553(a) factors. United
States v. Barron, 557 F.3d 866, 868 (8th Cir. 2009). The district court here
specifically addressed the § 3553(a) factors raised by Soliz. It committed no
procedural error. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009)
(en banc).

         As for the substantive reasonableness, this court gives due deference to the
district court’s sentence. Gall, 522 U.S. at 51. A district court abuses its discretion
if it 1) fails to consider a significant factor it should have, 2) gives significant weight

                                           -2-
to an improper or irrelevant factor, or 3) considers the appropriate factors but
commits a clear error of judgment in weighing them. Feemster, 572 F.3d at 461. The
sentence here is within the guideline range, supported by the record, and is
presumptively reasonable on appeal. Cottrell, 853 F.3d at 463.

      Citing sentences by other judges, Soliz argues that his sentence creates
sentencing disparities. He emphasizes the Supreme Court’s requirement that district
courts “must take account of sentencing practices in other courts.” See Kimbrough
v. United States, 552 U.S. 85, 108 (2007). Soliz ignores that the Court immediately
adds that reaching an appropriate sentence requires weighing any unwarranted
disparities against the other § 3553(a) factors. Id.

      Soliz also relies on United States v. Lazenby, 439 F.3d 928, 934 (8th Cir.
2006). It addressed the unusual circumstances of extreme disparities between the
sentences of co-conspirators, reviewed in a consolidated appeal. See United States
v. Fry, 792 F.3d 884, 892-93 (8th Cir. 2015); United States v. McDowell, 676 F.3d
730, 733 (8th Cir. 2012). Soliz acted alone.

       The sentencing practices of one district court are not a reference point for other
courts. Barron, 557 F.3d at 869. An argument that non-conspirator defendants
received shorter sentences for comparable offenses is at base a disagreement with the
weighing of the § 3553(a) factors. United States v. Merrell, 842 F.3d 577, 585 (8th
Cir. 2016). This disagreement does not demonstrate an abuse of discretion. Id. The
district court did not abuse its discretion in sentencing Soliz.

                                       *******
      The judgment is affirmed.
                     ______________________________




                                          -3-